.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on January 27, 2021.
As directed by the amendment: Claims 1, 5, 24, 26, 28-29, and 31-32 were amended.  Claims 7, 9, and 15 were cancelled. Claims 1-2, 4-6, 8, 10-14, and 16-32 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claims 1, 31, and 32 are objected to because of the following informalities:
Claim 1, line 16 recites “the the sensory stimulations” which appears to be a typographical error. Examiner suggests --the sensory stimulations--.
Claim 1, lines 27-30 recite “the synergistic action of multiple sensory stimulations comprise at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof” and this is repetitive, as this has already been recited in lines 16-18 of claim 1. Examiner suggests deleting this phrase, as it appears to be unnecessary.
Claim 1, line 31 recites “control center” but the remainder of the claim recites --control centre--. Examiner suggests using consistent spelling to refer to this feature.
Claim 1, line 34 recites “an Medical Compliant…” and Examiner suggests --a Medically Compliant…-- because that is what the acronym MCEIATR is described as throughout the specification. 

Claim 32, line 14 recites “an Medical Compliant…” and Examiner suggests --a Medically Compliant…-- because that is what the acronym MCEIATR is described as throughout the specification. 
Appropriate correction is required.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“input module to collect sensory related data” in claim 1.
“sensory devices connected to the wearable garment that actuate to produce sensory stimulations … and translates or transfers this input into a form of energy that acts on one or more of the faculties by which the body perceives an external stimulus … sensory stimulations comprise at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof” in claim 1.
“decoder to collect the sensory related data from the input module … and transform the data” in claim 5.
“input module collects the sensory related data from the plurality of sensory devices” in claim 8.
“force simulation device actuators that may apply physical forces to induce particular physiological sensations” in claim 22.
“force simulation device actuators that apply localized forces” in claim 23.
“constriction/compression stimulation device actuators that provide capabilities of applying a compression and/or constrictive feeling to a physiological location” in claim 25.
“force/physics stimulation device actuators that provide capabilities of applying a force comprising at least one of pulling, pushing, centrifugal or centripetal feeling” in claim 27.
“the control centre determines sensory events using sensory signatures, each sensory signature defining combinations of sensory stimulations and related control parameters” in claim 30.
“stimulation device actuators” in claim 31.
“plurality of sensory devices… provide stimulus … comprises at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof” in claim 31.
“sensory devices that actuate to produce sensory stimulations … comprise at least two of electrical muscle stimulation, audio, haptic feedback, force 
“an initiating device for creating and transmitting sensory related data” in claim 32.
“decoder for transforming the sensory related data using a communication protocol” in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8, 10-14, and 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 8 recites “the sensory devices” and Examiner suggests --the plurality of sensory devices-- in order to clarify whether this refers to the entire “plurality” of sensory devices previously recited.
Claim 1, line 11 recites “generated by the at least one of entertainment, training…” and it is unclear what is being referred to by the phrase “generated by.” If this is referring to the previously recited “data, a signal or stimulus” then Examiner suggests --the data, signal, or stimulus generated by…--.
Claim 1, line 14 recites “the actuated sensory devices” which lacks antecedent basis. Examiner suggests --the plurality of sensory devices--.
Claim 1, lines 14-15 recite “may occur in any combination of …” and it is unclear if the limitations which follow “may” are being positively recited in the claim.
Claim 1, line 34 recites “medical compliant” which is vague and indefinite, as it is unclear what features would be required in order to be considered “compliant.” Does a device need to be FDA approved in order to read on this limitation?
Claim 1, lines 34-35 recite “an Medical Compliant Electrical Impulse Amplifier Transmitter Receiver” and it is unclear whether this “transmitter receiver” is separate from the previously recited “transceiver,” or if this is part of the same transceiver.

Claim 5, line 5 recites “the data” which is confusing because claim 1 has recited “sensory related data” and “data.” In order to avoid confusion, Examiner suggests --the sensory related data-- in line 5.
Claim 12, line 3 recites “the sensory stimulation” which lacks antecedent basis because claim 1 recites multiple sensory “stimulations.”
Claim 13, line 2 recites “a subset sensory devices” which is confusing because claim 1 has already recited “a plurality of sensory devices.” Examiner suggests --a subset of the plurality of sensory devices-- in order to clarify the antecedent basis.
Claim 14, line 2 recites “sensory stimulation” which is confusing because claim 1 already recites “sensory stimulations.” Examiner suggests --the sensory stimulations-- to clarify the antecedent basis.
Claim 17, line 2 recites “the wearable material” which lacks antecedent basis. Claim 1 has recited a “wearable device” and a “wearable garment,” but no “wearable material.”
Claim 18, line 2 recites “the wearable material” which lacks antecedent basis. Claim 1 has recited a “wearable device” and a “wearable garment,” but no “wearable material.”
Claim 20, lines 1-2 recite “further comprising: an amplifier, a transmitter, and a receiver” and it is unclear if these structures are separate from the “Medical Compliant 
Claim 22, line 2 recites “may apply physical forces” and it is unclear if the limitations which follow “may” are being positively recited in the claim. Examiner suggests --apply physical forces--.
Claim 24, line 2 recites “actuators may alter actuated force …” and it is unclear if the limitations which follow “may” are being positively recited in the claim. Examiner suggests --actuators alter actuated force…--.
Claim 28, line 2 recites “actuators may alter actuated force …” and it is unclear if the limitations which follow “may” are being positively recited in the claim. Examiner suggests -- actuators alter actuated force …--.
Claim 28, line 6 recites “or once fully activated revert to deactivated state” and it is unclear what is meant by this. What is considered “fully activated”?
Claim 29, line 4 recites “may be interconnected …” and it is unclear if the limitations which follow “may” are being positively recited in the claim. Examiner suggests --are interconnected--.
Claim 29, the last two lines recite “the sensory outcome” which is confusing because claim 1 recites “one or more sensory outcomes.” Thus, it is unclear which sensory outcome is being referred to among the “one or more sensory outcomes.”
Claim 30, line 2 recites “sensory events” which is confusing because claim 1 already recites “sensory events.” If this is referring to the same sensory events, Examiner suggests --the sensory events--.

Claim 31, line 5 recites “medical compliant” which is vague and indefinite, as it is unclear what features would be required in order to be considered “compliant.” Does a device need to be FDA approved in order to read on this limitation?
Claim 31, lines 6-7 recite “initiates stimulus through the actuation of a plurality of sensory devices” which is confusing because claim 31 has already recited “stimulation device actuators.” What is the relationship between the “plurality of sensory devices” which initiate stimulus, and the “stimulation device actuators”? If they are the same structure, then the same phrase should be used when referring to them.
Claim 31, line 7 recites “a plurality of sensory devices including the MCEIATR” and it is unclear if this is intended to mean that the MCEIATR is one of the Sensory Devices. 
Claim 31, lines 7-8 recite “a plurality of sensory devices including the MCEIATR which in turn provides stimulus through the sensory devices” which is confusing language, as it first implies the MCEIATR is part of the sensory devices, and then states the MCEIATR provides stimulus through the sensory devices.
Claim 31, line 8 recites “the sensory devices” and Examiner suggests --the plurality of sensory devices-- in order to clarify whether this refers to the entire “plurality” of sensory devices previously recited.
Claim 32, lines 7-8 recite “the actuated sensory devices” which lacks antecedent basis. Examiner suggests --the plurality of sensory devices--.

Claim 32, line 14 recites “medical compliant” which is vague and indefinite, as it is unclear what features would be required in order to be considered “compliant.” Does a device need to be FDA approved in order to read on this limitation?
Claim 32, line 16 recites the control centre comprises “a processor” which is confusing because line 13 already recites “a control centre with a signal processor.” This appears to be referring to the same processor, so Examiner suggests --the processor--.
Claim 32, lines 24-25 recite “the sensory devices” which lacks antecedent basis. Examiner suggests --the plurality of sensory devices--.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 14, lines 1-5 recite “the plurality of sensory devices can deliver multiple types of sensory stimulation comprising at least one of electrical muscle stimulation, transcutaneous electrical nerve stimulation …”  but claim 1 already recites “the sensory stimulations comprise at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof.” The phrasing of claim 14 does not appear to include all the limitations of claim 1, as it instead seems claim 14 is essentially replacing the earlier requirements of claim 1.  Examiner suggest amending claim 14 to state --wherein the sensory stimulations further comprise at least one of …” 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 4-6, 13-14, 16, 21-24, and 27-30, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081) and Hayner (2014/0111414).
Regarding claim 1, Van Den Eerenbeemd discloses a wearable device (tactile stimulation system 100, including textile jacket 108, Fig. 1) for generating a sensory stimulation (stimulation provided by actuators 201-216, Fig. 2, which may be vibration motors, other mechanical stimulators, heaters, coolers, or devices for electrostimulation, or TENS, see the last eleven lines of [0026]) in a person engaged in at least one of entertainment, training, education, simulation, virtual reality, augmented reality, augmented awareness and gaming (the person in Fig. 1 is engaged in at least entertainment, from metadata player 102, video rendering device 104, and audio rendering device 106), said device comprising: a wearable garment (textile jacket 108, Fig. 1); an input module to collect sensory related data (sensor arrangement to measure psychophysiological data such as Galvanic Skin Response, Electrocardiogram, photoplethysmograph, respiratory, position, acceleration, and facial expression sensors, see all of [0012]); a plurality of Sensory Devices (actuators 201-216, Fig. 2) connected to the wearable garment (108, see Figs. 1-2) that actuate to produce Sensory Stimulations (vibration, mechanical stimulation, heating, cooling, electrostimulation, or TENS, see the last eleven lines of [0026]. These tactile stimulations would be perceivable by the user’s sensory nerves), each Sensory Stimulation for inducing physiological stimulation (the user’s sensory nerves would detect vibration, mechanical 

Mar teaches a related haptic feedback interface (10, Fig. 1) which can be applied direct to the human body (see the last two sentences of [0014]) for gaming, virtual reality, or augmented reality (see lines 1-5 of [0021]). The interface includes multiple sensory devices (EMS electrodes 18, actuators 28, Fig. 1; “system 10 may be a mixed system of EMS electrodes and vibratory actuators” see lines 7-10 of [0021] and see the last sentence of [0013]) which provide multiple sensory stimulations comprising at least electrical muscle stimulation (EMS electrodes 18, Fig. 1) and haptic or force feedback (actuator 28 may be an eccentric rotating mass vibration motor, see the last sentence of [0015]. Vibration against skin is haptic, and applies a force). The vibratory sensory devices (28) provide physical vibration sensations (see lines 7-10 of [0021]), and the electrical muscle stimulation sensory devices (18) are able to target specific muscles and apply currents in particular ways to contract and relax the muscle to produce a particular feedback sensation (see lines 3-6 of [0026] and lines 3-7 of [0005]), including sensations such as something crawling up an arm (see lines 6-12 of [0026]), providing 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensory devices of Van Den Eerenbeemd to include sensory devices which provide electrical muscle stimulation as taught by Mar so that the physical vibratory sensations provided to the user can be enhanced by providing additional haptic feedback which targets specific muscles, and causes the specific muscles to contract and relax in particular ways to produce particular feedback sensations, such as crawling forces (see lines 6-12 of [0026]), textures (Fig. 3), and opposing forces (see the first sentence of [0025] and Fig. 2), or other sensations such as simulating a human touch or comforting stroke.
The modified Van Den Eerenbeemd/Mar device is still silent regarding the transceiver for receiving the sensory related data collected via the input module; and the modified device does not specifically disclose personalized settings to determine maximum and minimum sensations for the one or more sensory stimulations of the sensory events. However, it is noted that Van Den Eerenbeemd states that a user may edit the tactile sensation settings by a computer program run on a PC (via metadata editor 320, Fig. 3B; see lines 6-8 of [0040]). Furthermore, providing each user the option to adjust and save their personal intensity preferences is well known.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the metadata editor computer program of Van Den Eerenbeemd/Mar to include the option for a user to adjust and save personalized settings, such as the desired intensity settings for any given tactile sensation actuator to determine maximum and minimum sensations as taught by Thorner because this will allow each user to tailor the vibration intensities to their particular needs, and saving these settings on the computer will mean the user does not need to enter these settings again each time they use the device.
The modified Van Den Eerenbeemd/Mar/Thorner device is still silent regarding the transceiver (110, Fig. 1 of Van Den Eerenbeemd) for receiving the sensory related data (data from the sensors) collected via the input module (sensors).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input module and transceiver of Van Den Eerenbeemd/Mar/Thorner so that the input module (sensors) is attached to the garment and the transceiver is configured to receive the sensory related data collected by the input module as taught by Hayner so that the sensory related data can be transmitted to an external system, such as the metadata player of Van Den 
Regarding claim 2, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the sensory devices comprise electrical stimulus interfaces or electrodes (EMS electrodes 18, Fig. 1 of Mar. Furthermore, the vibrators of Van Den Eerenbeemd read on the broadest reasonable interpretation of an electrical stimulus interface because the vibrators stimulate the user, and are electrically driven). 
Regarding claim 4, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the input module (sensors of Van Den Eerenbeemd, as modified by Hayner) collects physiological feedback data of a user of the wearable device (psychophysiological data such as Galvanic Skin Response, Electrocardiogram, photoplethysmograph, respiratory, position, acceleration, and facial expression sensors, see all of [0012] of Van Den Eerenbeemd) in response to activating the sensory events (see the last nine lines of [0051] of Van Den Eerenbeemd, the sensory events (emotions) are activated, the physiological data of the user is interpreted, and the measured emotions can then be reinforced by using tactile stimulation patterns that belong to that specific emotion).
Regarding claim 5, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses a decoder (programmable data processing system 115, Fig. 1; 220, Fig. 2; see lines 6-16 of [0018] of Hayner) to i) collect the sensory related data (sensor data) recorded from the input module (sensors; see lines 6-16 of [0018] of Hayner), the data being sent from an initiating device (the portion of the programmable data processing system which compresses, and/or analyzes the data is considered an 
Regarding claim 6, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the control centre (102) processes the transformed data (the metadata player 102 processes the metadata file 300 and plays tactile stimulation patterns in response, see para. [0041] of Van Den Eerenbeemd. In the modified device, the transformed data is transmitted to metadata player 102) from the decoder (the modified device includes the programmable data processing system 115, Fig. 1; 220, Fig. 2; see lines 6-16 of [0018] of Hayner) to determine the sensory events (the sensory events are determined by the metadata player 102 controlling the actuators). 
Regarding claim 13, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the control centre (102, Fig. 1 of Van Den Eerenbeemd) selectively identifies a subset (of the) sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd) of an area of the wearable garment (108) to be activated (such as the actuator group 216, Fig. 2; see lines 1-5 of [0031] of Van Den Eerenbeemd).

Regarding claim 16, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the plurality of sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd) are connected to the wearable garment (108) in a predetermined and defined placement (see the locations of 201-216 in Fig. 2 of Van Den Eerenbeemd) based on the sensory events (the actuators are specifically placed at locations associated with the sensory events, such as the belly, back, spine, shoulder, chest, and arms, see lines 1-11 of [0032] of Van Den Eerenbeemd).
Regarding claim 21, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the plurality of sensory devices (201-216, Fig. 2of Van Den Eerenbeemd) comprise vibration actuators (see lines 6-7 of [0026] of Van Den Eerenbeemd).
Regarding claim 22, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the plurality of sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd) comprise force simulation device actuators (“virtual touches” on the skin can be achieved due to the timing of the firing of tactile actuators such as 2161 and 2162, see lines 6-10 of [0030] of Van Den Eerenbeemd) that may apply physical forces (actuators 216 are vibration actuators, applied over the skin) to induce particular 
Regarding claim 23, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the plurality of sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd) comprise force simulation device actuators (“virtual touches” on the skin can be achieved due to the timing of the firing of tactile actuators such as 2161 and 2162, see lines 6-10 of [0030] of Van Den Eerenbeemd) that apply localized forces (vibrations are applied at the locations of 2161 and 2162, see Fig. 2 of Van Den Eerenbeemd).
Regarding claim 24, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the force simulation device actuators (“virtual touches” provides due to the timing of the firing of tactile actuators such as 2161 and 2162, see lines 6-10 of [0030] of Van Den Eerenbeemd) may alter actuated force based on parameters selected from the group consisting of: duration of time during which the force is applied (the device is able to control actuator duration, see lines 1-16 of [0036], and para. [0038] of Van Den Eerenbeemd).
Regarding claim 27, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the plurality of sensory devices (201-216, Van Den Eerenbeemd) include force/physics stimulation device actuators that provide capabilities of applying a force comprising at least pulling or pushing to a location of an individual’s body (pressure forces or displacements perpendicular to the skin or shear forces or displacements in the plane of the skin may be applied, see the last two sentences of [0009] of Van Den Eerenbeemd).

Regarding claim 29, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the wearable garment (108) is separated into three garment areas to cover the body of said person (see Figs. 1-2 of Van Den Eerenbeemd, there is an abdominal area, a left arm area, and a right arm area), said garment areas comprising an abdominal area (205, 206, 211, 212, Fig. 2 of Van Den Eerenbeemd), an upper torso or chest and shoulder area (204, 213, 203, 214, Fig. 2 of Van Den Eerenbeemd), and coverage of both the abdominal and torso area (actuators 212, 205, cover both the abdominal area and torso area, see Fig. 2 of Van Den Eerenbeemd), wherein all three garment areas may be interconnected (they are all part of the same garment 108, Fig. 1 of Van Den Eerenbeemd) to provide sensory manipulation throughout the entire garment (actuators extend throughout the areas of garment 108) as defined by the signal pathway (the body’s skin and nervous system transmit the tactile sensations to the brain via a signal pathway) to create the sensory stimulations to produce the sensory outcome (for example, “send shivers down a person’s spine by sequentially driving the actuators that are placed along the spine to enhance feelings of fear” in [0043], this sequential activation of multiple actuators produces a sensory outcome of fear).
.
Claim 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081) and Hayner (2014/0111414) as applied to claim 1 above, and further in view of Chappell et al. (2015/0173640).
Regarding claim 8, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device is silent regarding the input module (sensors) collects the sensory related data from the plurality of Sensory Devices. However, it is well known in the art that sensory devices such as electrodes can provide stimulation and also be used to collect sensory related data.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input module sensors of Van Den Eerenbeemd/Mar/Thorner/Hayner to include sensors incorporated into the electrical muscle stimulation electrodes as taught by Chappell because this will advantageously give the user the option to additionally stimulate the muscle from that given electrode.
Claims 10-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081) and Hayner (2014/0111414) as applied to claim 1 above, and further in view of Seiler (2010/0217413).
Regarding claim 10, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device is silent regarding whether the plurality of sensory devices are removable from the wearable garment.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sensory devices of Van Den Eerenbeemd/Mar/Thorner/Hayner removably attached to the garment, for the purpose of allowing the actuators to be easily replaced, repaired, or removed, since it has been held that constructing a structure into separable elements involves only routine skill in the art (MPEP 2144).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory devices of Van Den Eerenbeemd/Mar/Thorner/Hayner to be removably attached to the garment, such as by Velcro, as taught by Seiler so that the sensory devices may be easily replaced, repaired, or removed to allow the garment to be washed or worn as a regular garment.
Regarding claim 11, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device is silent regarding the control centre (metadata player 102, Fig. 1 of Van Den Eerenbeemd) being removable from the wearable garment (108). However, Van Den Eerenbeemd discloses that the control centre (102) may be a complentary device to a multimedia device (see para. [0025]).
Seiler teaches a related vibratory wearable garment (clothing in Fig. 1) entertainment system, including a plurality of sensory devices (actuators 13, 14, 15, 16, Fig. 1) which produce a force feedback vibratory stimulus (see the first sentence of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control centre of Van Den Eerenbeemd/Mar/Thorner/Hayner to be a compact, portable media player which is removably mountable into a docking station on the user’s garment, as taught by Seiler, so that the user can experience these sensory stimulations even when they are not near a television. For example, the user could experience the sensory stimulations while they walk around outside, using their portable media player.
Claims 12, and 25-26, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081) and Hayner (2014/0111414) as applied to claim 1 above, and further in view of Serbanescu (2003/0162595).
Regarding claim 12, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device states that a wide variety of sensory devices may be utilized (see the last eleven lines of [0026]) including actuators for vibration and electrical stimulation (actuators 201-216 of Van Den Eerenbeemd and EMS electrodes 18 of Mar) and actuators for force (pressure forces or displacements, and combinations of pressure, shear and movement like a stroking movement or touch are included, see the last two sentences of [0009] of 
Serbanescu teaches a related sensory stimulation garment (vest 80, Fig. 5) which includes a plurality of sensory devices (plurality of strips 82, Fig. 5) which may be inflation strips that can inflate or deflate to produce particular tactile responses, which may provide an unique tactile experience when combined with electrical vibration strips (see all of para. [0074]). The inflation of these sensory devices (82) would provide at least some compression force against the user, and would allow physical therapy type of stimulations to be applied, to alleviate discomfort (see lines 1-10 of [0075]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensory devices of Van Den Eerenbeemd/Mar/Thorner/Hayner to include an actuator for compression such as the inflation strips taught by Serbanescu because this would provide an expected result of allowing inflation pressure to be applied against the body, providing unique tactile experience and allowing physical therapy type of stimulations to be applied, which could alleviate discomfort. Furthermore, compressions to the body would be expected to at least provide a comforting feeling to a user.
Regarding claim 25, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device states that a wide variety of sensory devices may be utilized (see the last eleven lines of [0026]) but does not specifically state the actuators include constriction/compression capabilities.
Serbanescu teaches a related sensory stimulation garment (vest 80, Fig. 5) which includes a plurality of sensory devices (plurality of strips 82, Fig. 5) which may be 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensory devices of Van Den Eerenbeemd/Mar/Thorner/Hayner to include an actuator for compression such as the inflation strips taught by Serbanescu because this would provide an expected result of allowing inflation pressure to be applied against the body, providing unique tactile experience and allowing physical therapy type of stimulations to be applied, which could alleviate discomfort. Furthermore, compressions to the body would be expected to at least provide a comforting feeling to a user.
Regarding claim 26, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu device constriction/compression stimulation device actuators (82, Serbanescu) alter actuated constriction/compression based on various parameters altered to effect the sensation of constriction/compression and squeezing comprising at least: pressure (the actuator includes a pneumatic pump controlled to provide inflation and deflation, which would vary the pressure parameter, see lines 7-10 of [0074] of Serbanescu).
Claim 17, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081) and Hayner (2014/0111414) as applied to claim 1 above, and further in view of Minogue et al. (2002/0058972).
Regarding claim 17, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device is silent regarding positions of the Sensory Devices on the wearable material are user adjustable and the wearable garment comprises visual indicators detailing optional positions of the Sensory Devices to allow accurate placement.
Mingoue teaches a related electrical stimulation therapy garment (belt Fig. 3) wherein positions of the sensory devices (electrodes 27, Fig. 5) on the wearable material (belt) are user adjustable (via locating areas 32a, 32b, 32c, Fig. 3) and the wearable garment (belt) comprises visual indicators (locating areas 32a, 32b, 32c, Fig. 3) detailing optional positions of the sensory devices (electrodes 27, Fig. 5) to allow accurate placement (see Figs. 3-5; and see the last sentence of [0133], this allows accommodating different body sizes).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable material of Van Den Eerenbeemd/Mar/Thorner/Hayner to include various locating areas and visual indicators for selectively placing the electrodes as taught by Minogue so that the sensory devices can be located in different positions to accommodate different body sizes. 
Claim 18, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081) and Hayner (2014/0111414) as applied to claim 1 above, and further in view of Li et al. (2011/0077728).

Li teaches a related stimulation garment (Fig. 1A) which includes sensory devices such as electrodes (electrodes 103, 104, Fig. 1A) which are attachable at a set number of allowable locations (the locations shown in Fig. 1A, via conductive connector 107 which is attached on the garment, so the electrodes can be attached by a dual-lock button, see the last sentence of [0023]). This allows the electrodes to be placed at strategic positions (see the first sentence of [0021]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable garment of Van Den Eerenbeemd/Mar/Thorner/Hayner to have conductive connectors located on the garment at a set number of allowable locations to allow for attachment of the electrodes as taught by Li, so that the electrodes can be removable, but also allowing proper positioning in predetermined locations.
Claims 19-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081) and Hayner (2014/0111414) as applied to claim 1 above, and further in view of Longinotti-Buitoni et al. (2014/0070957).
Regarding claim 19, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses a plurality of speakers (106, Fig. 1 of Van Den Eerenbeemd) for the 
Longinotti-Buitoni teaches a related smart garment (Fig. 1A-1B) which may provide haptic output or an audtio/visual output based on sensor inputs (see the first sentence of [0017]). The garment includes a plurality of sensory devices (speakers 10, earphones 11, Fig. 1A; stimulator/vibrator 25, heat 27, cold 28, liquid/gas dispenser 24, Fig. 1B) including a plurality of speakers (speakers 10, earphones 11, Fig. 1A) connected to the garment (see Fig. 1A) to provide individualized local sound (directly to the ear via earphones 11, or in close proximity to the ear via speakers 10, Fig. 1A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the speakers (106) of Van Den Eerenbeemd/Mar/Thorner/Hayner to be a plurality of speakers connected to the garment as taught by Longinotti-Buitoni so that the user can listen to the audio information/entertainment, without disturbing other people around them.
Regarding claim 20, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Longinotti-Buitoni device as currently combined discloses a transmitter and receiver (transceiver 110, Fig. 1 of Van Den Eernbeemd, as modified by Hayner) that is operatively connected to the input module (sensors) to receive and transmit the sensory related data (in the modified device, sensor data is received by transceiver and able to be transmitted to external devices, see lines 13-16 of [0018] of Hayner) to the speakers (in the modified device, the sensory related data is 
The modified Eerenbeemd/Mar/Thorner/Hayner/Longinotti-Buitoni device does not specifically state that there is an amplifier to amplify the data.  However, the use of a signal amplifier is well known in the art and provides nothing more than expected results. 
For example, Longinotti-Buitoni additionally teaches a related garment which includes electrodes which measure EMG, and an amplifier (AMP_EMG1, AMG_EMG2, Fig. 6B) is connected with the sensor in order to boost relatively weak EMG signals (see lines 16-20 of [0226]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input module of Eerenbeemd/Mar/Thorner/Hayner/Longinotti-Buitoni to be operatively connected to an amplifier as taught by Longinotti-Buitoni in order to provide an expected result of being able to boost relatively weak sensor signals.
Claim 31, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), and Longinotti-Buitoni et al. (2014/0070957).
Regarding claim 31, Van Den Eerenbeemd discloses a wearable device (tactile stimulation system 100, including textile jacket 108, Fig. 1) for sensory stimulation (stimulation provided by actuators 201-216, Fig. 2, which may be vibration motors, other mechanical stimulators, heaters, coolers, or devices for electrostimulation, or TENS, see the last eleven lines of [0026]), sensory manipulation (see lines 4-18 of [0041], 
Van Den Eerenbeemd states that a wide variety of actuators may be used (see the last eleven lines of [0026], and that combinations of pressure, shear and movement like a stroking movement or touch are included, see the last sentence of [0009]), but does not specifically disclose the one or more Sensory Stimulations comprise at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof; and the medical compliant electrical impulse transmitter receiver including an amplifier.
Mar teaches a related haptic feedback interface (10, Fig. 1) which can be applied direct to the human body (see the last two sentences of [0014]) for gaming, virtual reality, or augmented reality (see lines 1-5 of [0021]). The interface includes multiple sensory devices (EMS electrodes 18, actuators 28, Fig. 1; “system 10 may be a mixed system of EMS electrodes and vibratory actuators” see lines 7-10 of [0021] and see the last sentence of [0013]) which provide multiple sensory stimulations comprising at least electrical muscle stimulation (EMS electrodes 18, Fig. 1) and haptic or force feedback (actuator 28 may be an eccentric rotating mass vibration motor, see the last sentence of [0015]. Vibration against skin is haptic, and applies a force). The vibratory sensory devices (28) provide physical vibration sensations (see lines 7-10 of [0021]), and the electrical muscle stimulation sensory devices (18) are able to target specific muscles and apply currents in particular ways to contract and relax the muscle to produce a particular feedback sensation (see lines 3-6 of [0026] and lines 3-7 of [0005]), including sensations such as something crawling up an arm (see lines 6-12 of [0026]), providing 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensory devices of Van Den Eerenbeemd to include sensory devices which provide electrical muscle stimulation as taught by Mar so that the physical vibratory sensations provided to the user can be enhanced by providing additional haptic feedback which targets specific muscles, and causes the specific muscles to contract and relax in particular ways to produce particular feedback sensations, such as crawling forces (see lines 6-12 of [0026]), textures (Fig. 3), and opposing forces (see the first sentence of [0025] and Fig. 2), or other sensations such as simulating a human touch or comforting stroke.
The modified Van Den Eerenbeemd/Mar device is still silent regarding medical compliant electrical impulse transmitter receiver including an amplifier. However, the use of a signal amplifier is well known in the art and provides nothing more than expected results. 
For example, Longinotti-Buitoni teaches a related sensory stimulation garment (Fig. 1A-1B) which includes electrodes which measure EMG, and an amplifier (AMP_EMG1, AMG_EMG2, Fig. 6B) is connected with the sensor in order to boost relatively weak EMG signals (see lines 16-20 of [0226]).
.
Claim 32, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Hayner (2014/0111414), and Longinotti-Buitoni et al. (2014/0070957).
Regarding claim 32, Van Den Eerenbeemd discloses a wearable device system (tactile stimulation system 100, including textile jacket 108, Fig. 1) for sensory stimulation (stimulation provided by actuators 201-216, Fig. 2, which may be vibration motors, other mechanical stimulators, heaters, coolers, or devices for electrostimulation, or TENS, see the last eleven lines of [0026]), sensory manipulation (see lines 4-18 of [0041], metadata player 102 processes information and then provides signals to the transceiver 110 in the jacket 108 to activate appropriate actuators to stimulate the skin of the person to simulate a bodily response associated with an emotion. This “manipulates” the senses) and user data acquisition (via sensors, see all of [0012]) in at least one of entertainment, training, education, simulation, virtual reality, augmented reality, augmented awareness and gaming (the person in Fig. 1 is engaged in at least entertainment, from metadata player 102, video rendering device 104, and audio rendering device 106), said system comprising: a wearable material (textile jacket 108, Fig. 1) connected to a plurality of sensory devices (actuators 201-216, Fig. 2) that 
Van Den Eerenbeemd states that a wide variety of actuators may be used (see the last eleven lines of [0026], and that combinations of pressure, shear and movement like a stroking movement or touch are included, see the last sentence of [0009]), but does not specifically disclose the one or more Sensory Stimulations comprise at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, 
Mar teaches a related haptic feedback interface (10, Fig. 1) which can be applied direct to the human body (see the last two sentences of [0014]) for gaming, virtual reality, or augmented reality (see lines 1-5 of [0021]). The interface includes multiple sensory devices (EMS electrodes 18, actuators 28, Fig. 1; “system 10 may be a mixed system of EMS electrodes and vibratory actuators” see lines 7-10 of [0021] and see the last sentence of [0013]) which provide multiple sensory stimulations comprising at least electrical muscle stimulation (EMS electrodes 18, Fig. 1) and haptic or force feedback (actuator 28 may be an eccentric rotating mass vibration motor, see the last sentence of [0015]. Vibration against skin is haptic, and applies a force). The vibratory sensory devices (28) provide physical vibration sensations (see lines 7-10 of [0021]), and the electrical muscle stimulation sensory devices (18) are able to target specific muscles and apply currents in particular ways to contract and relax the muscle to produce a particular feedback sensation (see lines 3-6 of [0026] and lines 3-7 of [0005]), including sensations such as something crawling up an arm (see lines 6-12 of [0026]), providing an opposing force (see the first sentence of [0025] and Fig. 2), or to simulate feelings such as a bumpy texture (see Fig. 3). One of ordinary skill in the art would recognize that this combination of physical vibrations and targeted muscle contraction/relaxation 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensory devices of Van Den Eerenbeemd to include sensory devices which provide electrical muscle stimulation as taught by Mar so that the physical vibratory sensations provided to the user can be enhanced by providing additional haptic feedback which targets specific muscles, and causes the specific muscles to contract and relax in particular ways to produce particular feedback sensations, such as crawling forces (see lines 6-12 of [0026]), textures (Fig. 3), and opposing forces (see the first sentence of [0025] and Fig. 2), or other sensations such as simulating a human touch or comforting stroke.
The modified Van Den Eerenbeemd/Mar device is still silent regarding the transceiver for receiving the sensory related data collected via the input module; an initiating device for creating and transmitting sensory related data; a decoder for transforming the sensory related data using a communication protocol; the medical compliant electrical impulse transmitter receiver including an amplifier.
Hayner teaches a related wearable garment (shirt 100, Fig. 1) which includes both an input module (sensors 105, Fig. 1; 200, 205, 210, Fig. 2; including accelerometers, gyroscopes, pressure, acoustic, temperature, magnetic, optical, torsion, tension, force, etc., see the first sentence of [0014]), and haptic sensory devices (feedback devices 110, Fig. 1; 235, 240, 245, Fig. 2; including vibration, tension, push/pull, electrical stimulation, audio/acoustic, thermal, or optical, see para. [0016]). The garment (100) includes a wireless communication system (125, Fig. 1; 230, Fig. 2; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input module and transceiver of Van Den Eerenbeemd/Mar so that the input module (sensors) is attached to the garment and the transceiver is configured to receive the sensory related data collected by the input module as taught by Hayner so that the sensory related data can 
The modified Van Den Eerenbeemd/Mar/Hayner device is still silent regarding medical compliant electrical impulse transmitter receiver including an amplifier. However, the use of a signal amplifier is well known in the art and provides nothing more than expected results. 
For example, Longinotti-Buitoni teaches a related sensory stimulation garment (Fig. 1A-1B) which includes electrodes which measure EMG, and an amplifier (AMP_EMG1, AMG_EMG2, Fig. 6B) is connected with the sensor in order to boost relatively weak EMG signals (see lines 16-20 of [0226]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input module of Eerenbeemd/Mar/Hayner to be operatively connected to an amplifier as taught by Longinotti-Buitoni in order to provide an expected result of being able to boost relatively weak sensor signals.
Response to Arguments
Applicant's arguments filed January 27, 2021, have been fully considered but they are not persuasive. 
Regarding the arguments pertaining to the Fritzsche in view of Poepperling rejection(s) (see pages 17-21 of the Remarks), these arguments have been considered, but they are moot because Fritzsche and Poepperling are no longer relied upon in the current rejection(s).
Regarding the argument that Longinotti-Buitoni does not disclose a system for creating actuations of sensory devices with multiple outcomes, and does not provide sensory signatures to the user (see the second full paragraph of page 22 of the Remarks), this argument is not well taken. Longinotti-Buitoni discloses a wide range of sensory devices, including speakers (10), earphones (11), vibrator (25), heat (27), cold (28), liquid/gas dispenser (24, see Figs. 1A-1B) which would provide multiple outcomes due to the fact that they offer so many different types of actuators. Furthermore, the phrase “sensory signatures” is broad, and different combinations of these actuators would provide different sensations to the user, and thus would be considered a sensory signature.
Regarding the argument that Longinotti does not refer to producing similar or different sensory stimulations to multiple and or different regions/locations of the body simultaneously, as claimed (see the penultimate paragraph of page 22 of the Remarks), this argument is not well taken. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., producing similar or different sensory stimulations to multiple and or different regions/locations of the body simultaneously) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument that a crucial difference between the claimed invention and Longinotti is that the cited art uses physiological data collection to determine the haptic feedback, and the invention as claimed uses data to see how well the immersive 
Regarding the arguments that Afshar, Sessions, Buchner, and Ombrellaro have certain differences from the instant invention (see pages 23-25 of the Remarks), this argument has been considered, but it is moot because none of these references have been relied upon in the current rejection(s).
Regarding the explanations about the differences between sensory nerves and motor nerves, and the argument that the references cited in the Office action reference muscle stimulation and contraction and do not suggest sensory signatures (see page 26 of the Remarks), this argument has been considered, but it is not well taken. Applicant has not referred to any particular reference being cited, but it is noted that just because some references refer to muscle activation, that does not mean that the user’s sensory nerves would not sense any of the vibration/stimulation/contraction. Any vibration applied to a user’s skin would produce sensory stimulation. 
Regarding the argument that the rejections under Muccio, Aleksov, and Poepperling fail to disclose the claimed invention (see pages 27-29 of the Remarks), this argument has been considered, but it is moot because none of these references are being relied upon in the current rejection(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campagnuolo (5,474,452) discloses a related tactile stimulation . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785